Willard, Justice.
The amended code took effect prior to the issuing of this scire facias, and must control the rights of the parties. By § 428 the writ of scire facias is abolished, and the remedies prescribed by the code, (§§ 283 and 284,) are substituted. The saving clause in § 428 relates only to proceedings by scire facias commenced before the code took effect, whether judgment had been rendered therein or not. The motion contemplated by § 284 renders a scire facias unnecessary, and is a more simple and less expensive remedy. I will set aside the scire facias for irregularity, but without costs and without prejudice.